internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-118678-99 date date re legend decedent date date date dear this responds to your letter dated date on behalf of decedent’s estate requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make the alternate_valuation election under sec_2032 of the internal_revenue_code decedent died on date and decedent’s estate timely filed a federal estate_tax_return on date however the executor did not make the election under sec_2032 to value the estate as of the alternate_valuation_date on date the executor filed supplemental information on form_706 as described in sec_20_6081-1 reflecting the value of the gross_estate as of the applicable alternate_valuation_date in addition the executor checked the appropriate box on part of the form_706 to make the election as reflected on the supplemental return the alternate_valuation election results in a decrease in the value of the gross_estate and the amount of federal estate_tax due_date is not more than one year after the time prescribed by law including extensions for filing the estate_tax_return sec_2032 provides that the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchange or otherwise plr-118678-99 disposed of within six months after the decedent’s death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchange or otherwise_disposed_of within six months after the decedent’s death such property shall be valued as of the date six months after the decedent’s death any interest or estate which is affected by mere_lapse_of_time shall be included at its value as of the time of death instead of the later date with adjustment for any difference in its value as of the later date not due to mere_lapse_of_time sec_2032 provides that no election under sec_2032 may be made with respect to an estate unless such election will decrease the value of the gross_estate and the sum of the estate_tax imposed and the generation-skipping_transfer_tax imposed with respect to property includible in the decedent’s gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_2032 no election may be made under sec_2032 if such return is filed more than one year after the time prescribed by law including extensions for filing such return under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until date for making an election under sec_2032 plr-118678-99 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling has been sent to the taxpayer sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
